


Exhibit 10.1
SILICON GRAPHICS INTERNATIONAL CORP.
2014 OMNIBUS INCENTIVE PLAN
STOCK UNIT GRANT NOTICE
Silicon Graphics International Corp. (the “Company”), pursuant to its 2014
Omnibus Incentive Plan (the “Plan”), hereby awards to Participant a stock unit
award covering the number of stock units (the “Stock Units”) set forth below
(the “Award”). This Award shall be evidenced by a Stock Unit Award Agreement
(the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which are incorporated herein in their entirety.
Participant:
Date of Grant:
Vesting Commencement Date:
Number of Stock Units:
Payment for Stock: Participant's services to the Company
Vesting Schedule: [Time-based or performance-based.]
In its discretion, the Board may permit or require you to direct the Company (x)
(i) to withhold, from shares otherwise issuable upon vesting of the Award, a
portion of those shares with an aggregate fair market value equal to the amount
of the applicable withholding taxes or (ii) to withhold from proceeds of the
sale of shares of Stock of the Company acquired upon settlement of the Award
either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization without further consent),
and (y) to make a cash payment equal to such fair market value directly to the
appropriate taxing authorities, as provided in Section 10 of the Award
Agreement.


Delivery Schedule: Delivery of one share of Stock for each Stock Unit which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Unit Grant Notice (the “Grant Notice”),
the Award Agreement and the Plan. Participant further acknowledges that as of
the Date of Grant, this Grant Notice, the Award Agreement and the Plan set forth
the entire understanding between Participant and the Company regarding the award
of the Stock Units and the underlying Stock and supersede all prior oral and
written agreements on that subject with the exception of Stock Awards previously
granted and delivered to Participant under the Plan.
When you accept this restricted stock unit grant, you and the Company agree that
these units are granted under and governed by the terms and conditions of
Silicon Graphics International Corps’ 2014 Omnibus Incentive Plan and the Stock
Unit Award Agreement which are available for viewing online and are made a part
of this document. Hard copies of the Plan and Agreement are available upon
request.




--------------------------------------------------------------------------------






SILICON GRAPHICS INTERNATIONAL CORP.
2014 OMNIBUS INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT
Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Award Agreement (the “Agreement”), Silicon Graphics International Corp. (the
“Company”) has awarded you a Stock Unit Award under its 2014 Omnibus Incentive
Plan (the “Plan”) for the number of Stock Units as indicated in the Grant Notice
(collectively, the “Award”). Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan. Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each Stock Unit shall represent the right to receive one (1) share
of Stock.
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
1. NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK. The number of Stock Units
in your Award is set forth in the Grant Notice.
(a) The number of Stock Units subject to your Award and the number of shares of
Stock deliverable with respect to such Stock Units may be adjusted from time to
time for certain transactions as described in Section 7 of the Plan. You shall
receive no benefit or adjustment to your Award with respect to any cash dividend
or other distribution that does not result in a transaction pursuant to Section
7 of the Plan; provided, however, that this sentence shall not apply with
respect to any shares of Stock that are delivered to you in connection with your
Award after such shares have been delivered to you.
(b) Any additional Stock Units, shares of Stock, cash or other property that
becomes subject to the Award pursuant to this Section 1 shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units and Stock covered by your Award.
(c) Notwithstanding the provisions of this Section 1, no fractional Stock Units
or rights for fractional shares of Stock shall be created pursuant to this
Section 1. The Board shall, in its discretion, determine an equivalent benefit
for any fractional Stock Units or fractional shares that might be created by the
adjustments referred to in this Section 1.
2. VESTING. The Stock Units shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice and the Plan, provided that vesting
shall cease upon the termination of your Employment.
3. DELIVERY OF SHARES OF STOCK. Subject to the provisions of this Agreement and
the Plan, in the event one or more Stock Units vests, the Company shall deliver
to you one (1) share of Stock for each Stock Unit that vests on the applicable
vesting date. However, if a scheduled delivery date falls on a date that is not
a business day, such delivery date shall instead fall on the next following
business day. Notwithstanding the foregoing, in the event that you are subject
to the Company’s Policy Regarding Stock Trading by Officers, Directors and
Employees (or any successor policy) and any shares covered by your Award are
scheduled to be delivered on a day (the “Original Delivery Date”) that does not
occur during a “window period” applicable to you as determined by the Company in
accordance with such policy, then such shares shall not be delivered on such
Original Delivery Date and shall instead be delivered on the earlier to occur of
the following: (i) the first day of the next “window period”




--------------------------------------------------------------------------------




applicable to you pursuant to such policy; or (ii) the day that is sixty (60)
days after the Original Delivery Date. The form of such delivery (e.g., a stock
certificate or electronic entry evidencing such shares) shall be determined by
the Company.
4. PAYMENT BY YOU. This Award was granted in consideration of your services for
the Company. Subject to Section 10 below, except as otherwise provided in the
Grant Notice, you will not be required to make any payment to the Company (other
than your past and future services for the Company) with respect to your receipt
of the Award, vesting of the Stock Units, or the delivery of the shares of Stock
underlying the Stock Units.
5. SECURITIES LAW COMPLIANCE. You may not be issued any Stock under your Award
unless the shares of Stock are either (i) then registered under the Securities
Act of 1933, as amended (the “Securities Act”), or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Stock if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.
6. RESTRICTIVE LEGENDS. The Stock issued under your Award shall be endorsed with
appropriate legends, if any, determined by the Company.
7. TRANSFER RESTRICTIONS. Prior to the time that shares of Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of the
shares in respect of your Award. For example, you may not use shares that may be
issued in respect of your Stock Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Stock Units. Your Award is not transferable, except by will or by the laws of
descent and distribution. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Stock pursuant to this Agreement.
8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
9. UNSECURED OBLIGATION. Your Award is unfunded, and even as to any Stock Units
which vest, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Stock pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the Stock acquired pursuant to this Agreement until such
Stock is issued to you pursuant to Section 3 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company with respect to the Stock so issued. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
10. WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of Stock pursuant to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Stock issuable to you and otherwise
agree to




--------------------------------------------------------------------------------




make adequate provision in cash for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate which arise in connection with your Award (the “Withholding Taxes”).
In this regard, you authorize the Company or any Affiliate, at the direction and
discretion of the Board and pursuant to such procedures as it may specify from
time to time and to limitations of local law, to satisfy the Withholding Taxes
in whole or in part (without limitation) by any one or a combination of the
following: (i) your payment of a cash amount; (ii) by withholding from your
wages or other cash compensation paid to you by the Company or any Affiliate; or
(iii) by withholding shares of Stock with a fair market value equal to the
amount of such Withholding Taxes or (iv) withholding from proceeds of the sale
of shares of Stock acquired upon settlement of the Award either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization without further consent); or (v) by any
other arrangement approved by the Board, and under such rules as may be
established by the Board in compliance with the Company’s Policy Regarding Stock
Trading by Officers, Directors and Employees (or any successor policy), if
applicable; provided, however, that for subsections (iii) - (v) above, if
applicable, the number of such shares of Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Stock.
(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Stock or it is determined after the delivery of Stock to you
that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.
11. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing to each of the other parties hereto and shall be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or (ii) the date that is five (5) days after deposit in the
United States Post Office (whether or not actually received by the addressee),
by registered or certified mail with postage and fees prepaid, addressed at the
following addresses, or at such other address(es) as a party may designate by
ten (10) days’ advance written notice to each of the other parties hereto:
If to the Company:


Silicon Graphics International Corp.
Attn: General Counsel
900 N McCarthy Blvd
Milpitas, CA 95035
If to you:
Your address as on file with the Company at the time notice is given.
12. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.




--------------------------------------------------------------------------------




13. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.
14. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that Section
3 of this Agreement shall govern the timing of any distribution of Stock under
your Award. The Company shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Board shall be final and binding upon you, the Company, and all
other interested persons. No member of the Board shall be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan or this Agreement.
16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.




--------------------------------------------------------------------------------




17. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
18. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s Policy
Regarding Stock Trading by Officers, Directors and Employees.
* * * * *
This Stock Unit Award Agreement shall be deemed to be signed by the Company and
the Participant upon the signing by the Participant of the Stock Unit Grant
Notice to which it is attached.
SILICON GRAPHICS INTERNATIONAL CORP.




